Appellate Case: 21-1447     Document: 010110705129      Date Filed: 07/05/2022   Page: 1
                                                               FILED
                                                   United States Court of Appeals
                    UNITED STATES COURT OF APPEALS         Tenth Circuit

                            FOR THE TENTH CIRCUIT                            July 5, 2022
                          _______________________________________
                                                                        Christopher M. Wolpert
                                                                            Clerk of Court
     CEDRIC GREENE,

           Plaintiff - Appellant
                                                           No. 21-1447
     v.                                           (D.C. No. 1:21-CV-01613-LTB)
                                                            (D. Colo.)
     CHARTER SPECTRUM, INC.,

           Defendant - Appellee,

                          _______________________________________

                             ORDER AND JUDGMENT *
                          _______________________________________

 Before BACHARACH, BALDOCK, and McHUGH, Circuit Judges.
                _______________________________________

          This appeal arises from the district court’s filing restrictions on

 Mr. Cedric Greene. Mr. Greene sued, and the court dismissed the suit for

 failure to comply with filing restrictions. He moved to reinstate the suit,

 but the court denied that motion. Mr. Greene then moved for




 *
      Oral argument would not help us decide the appeal, so we have
 decided the appeal based on the record and Mr. Greene’s briefs. See Fed.
 R. App. P. 34(a)(2)(C); 10th Cir. R. 34.1(G).

       Our order and judgment does not constitute binding precedent except
 under the doctrines of law of the case, res judicata, and collateral estoppel.
 But the order and judgment may be cited for its persuasive value if
 otherwise appropriate. See Fed. R. App. P. 32.1(a); 10th Cir. R. 32.1(A).
Appellate Case: 21-1447   Document: 010110705129   Date Filed: 07/05/2022   Page: 2



 reconsideration, and the district court struck that motion. Mr. Greene

 appeals the order striking his motion for reconsideration.

 1.    The district court imposed filing restrictions on Mr. Greene.

       The district court imposed filing restrictions on Mr. Greene. See

 Greene v. Office of the Comptroller of the Currency, No. 19-cv-00821-

 LTB, (D. Colo. June 13, 2019), ECF No. 10. 1 Under these restrictions, Mr.

 Green must

       (1)    file a motion requesting leave to file pro se, including

              (a)   a list of all pending cases in the District of Colorado and
                    the current status of each one,

              (b)   a statement of the legal issues he plans to raise in the new
                    proceeding, addressing whether he has raised them before
                    in any federal court,

              (c)   a notarized affidavit certifying that his arguments are not
                    frivolous and that he will follow court rules, and

       (2)    submit the new proposed pleading.

 Id. at 7 (Order Dismissing Action and Imposing Filing Restrictions).

 2.    The district court dismissed Mr. Greene’s action.

       The district court dismissed Mr. Greene’s action without prejudice

 for failure to comply with some of these requirements. Mr. Greene

 appealed this dismissal, and we affirmed. See Greene v. Denver Cnty.


 1
       Our court has also imposed filing restrictions on Mr. Greene. Since
 then, Mr. Greene has filed at least 28 appeals. Greene v. First to Serve
 Inc., Nos. 21-1246, -1278, 2022 WL 386233, at **2–3 (10th Cir. Feb. 9,
 2022) (unpublished).
                                        2
Appellate Case: 21-1447   Document: 010110705129   Date Filed: 07/05/2022     Page: 3



 Court, Nos. 21-1051, -1010, -1245, 2021 WL 4272901 (10th Cir. Sept. 21,

 2021).

       Mr. Greene moved to reinstate the suit, but did not argue that he had

 complied with the district court’s filing restrictions. Instead, he referred to

 this Court’s ruling affirming the dismissal. There we observed:

       On September 20, 2018, we entered an order and judgment
       enjoining Mr. Greene “from filing an appeal in this court that
       raises the same or similar issues arising out of the same or
       similar set of facts and circumstances as asserted in Tenth
       Circuit Appeal Nos. 18-3027; 18-3040; 18-3047; 18-3048; 18-
       3049; 17-4150; 17-4145; 16-4133; 16-4132; 16-4148, or that
       argues or asserts a federal district court or this court should
       waive subject-matter jurisdiction.”

 Id. at *1 (10th Cir. Sept. 21, 2021) (quoting Greene v. Sprint Nextel Corp.,

 750 F. App'x. 661, 666–67 (10th. Cir. 2018) (unpublished)).

 We added that “[n]one of the present appeals appear to fall within the

 scope of this court’s filing restrictions.” Id.

       Because our filing restrictions do not apply to Mr. Greene’s appeal,

 he argued that the district court should not have applied its own filing

 restrictions. The district court then rejected this argument.

 3.    We affirm the district court’s order striking Mr. Greene’s motion
       for reconsideration.

       In this appeal, Mr. Greene doesn’t

             challenge the district court’s conclusion that its own filing
              restrictions remain valid or

             contend that he complied with the district court’s restrictions.


                                         3
Appellate Case: 21-1447   Document: 010110705129   Date Filed: 07/05/2022   Page: 4



 Instead, he asks this Court to “make some adjustments to the District of

 Colorado’s restriction order.” Appellant’s Opening Br. at 6.

       In other appeals involving Mr. Greene, we’ve pointed out that he

 “was required to challenge [the restrictions] in his appeal of the order that

 imposed them.” Greene v. First to Serve Inc., Nos. 21-1249, -1278, 2022

 WL 386233, at *2 (10th Cir. Feb. 9, 2022) (unpublished). And we’ve

 elsewhere upheld these filing restrictions. E.g., Greene v. Denver Cty.

 Court, Nos. 21-1051, -1070 & -1245, 2021 WL 4272901, at *2 (10th Cir.

 Sept. 21, 2021) (unpublished).

       Given our prior opinions upholding the filing restrictions challenged

 by Mr. Greene, we conclude that the district court did not err in ordering

 dismissal. We thus affirm the district court’s ruling striking his motion to

 reconsider the denial of his motion for reinstatement.

 4.    Mr. Greene cannot proceed in forma pauperis.

       Though the filing fee is $505, Mr. Greene seeks leave to proceed in

 forma pauperis. Because he can’t afford the filing fee, we can grant Mr.

 Greene in forma pauperis status only upon the assertion of a nonfrivolous

 argument. See 28 U.S.C. § 1915(a)(3); Rolland v. Primesource Staffing,

 L.L.C., 497 F.3d 1077, 1079 (10th Cir. 2007). But he hasn’t presented a

 nonfrivolous argument for reversal. So we deny leave to proceed in forma

 pauperis.

                                      * * *

                                        4
Appellate Case: 21-1447   Document: 010110705129   Date Filed: 07/05/2022   Page: 5



       We affirm the order striking Mr. Greene’s motion to reconsider. We

 deny his motion for leave to proceed in forma pauperis.

                                        Entered for the Court



                                        Robert E. Bacharach
                                        Circuit Judge




                                        5